Citation Nr: 1628672	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-29 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1988 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran requested a Board hearing in his October 2013 substantive appeal.  The hearing was ultimately scheduled for February 2016; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his tinnitus began in service.  Specifically, the Veteran has stated that while on active duty, he performed many engine run-ups, overseas flights and other maintenance on the C-130.  The Veteran stated that he encountered many acoustic traumas and continuously had ringing in his ears in the years since that time.  See May 2012 VA Form 21-4138.  Moreover, the Veteran has stated that the ringing in his ears was a problem on active duty and has never gone away.  See October 2013 VA Form 9.  The Board notes that the Veteran's DD Form 214 reflects that the Veteran was an aircraft maintenance specialist.

In this case, the Veteran's service treatment records are silent as to any complaints or findings of tinnitus.  However, the Veteran has consistently stated that his tinnitus began in service and has continued since then.  The Board finds that ringing in the ears, or specifically, manifestations/ symptoms of tinnitus, is of the type of disability that can be competently described/ observed by a lay person, and requires no special medical knowledge or training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board further finds that the Veteran has competently and credibly reported a continuity of symptomatology of tinnitus since service, and accords the Veteran's statements significant probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir.1997) (it is the "duty [of] the Board to analyze the credibility and probative value of evidence"); Owens v. Brown, 7 Vet.App. 429, 433 (1995) (it is the province of the Board to weigh and assess the evidence of record).

The Veteran was afforded an October 2012 VA examination, during which he reported that he first experienced tinnitus after the first time on the flight line.  The examiner noted that the Veteran had military noise exposure, and indicated that the Veteran used ear protection when possible.  Ultimately, the examiner opined that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The Board therefore finds that this VA examination is of limited probative value.

The Veteran was afforded another VA examination in January 2013.  The examiner opined that the Veteran's tinnitus was less likely than not related to sound/noise exposure during active military duty.  The examiner reasoned that the Veteran had normal enlistment and separation audiograms without any indication of any significant auditory threshold shifts occurring during military service.  The examiner then stated that the Veteran's tinnitus is due to a sensorineural hearing loss with resulting dysfunction within the auditory system.  The examiner, however, did not address the Veteran's statements that he has tinnitus since service.  Therefore, the Board finds this examination to lack probative value.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").

Ultimately, the Board finds that the evidence establishes that it is at least as likely as not that the Veteran's current tinnitus is the result of an in-service event or injury.  As noted above, tinnitus is a chronic disease under 38 C.F.R. § 3.309.  See Fountain v. McDonald, 27 Vet.App. 258, 260 (2015) (holding "that § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").  The Veteran has competently and credibly indicated that tinnitus began in service and that he has had continuity of symptomatology, which links his current tinnitus to service.  Accordingly, service connection for tinnitus is warranted.

	

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


